Exhibit 10.32

SIXTH AMENDMENT TO

CREDIT AGREEMENT

This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
September [ ], 2012, and entered into by and among AFFIRMATIVE INSURANCE
HOLDINGS, INC., a Delaware corporation (“Borrower”), the lenders listed on the
signature pages hereto, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (formerly known
as Credit Suisse, Cayman Islands Branch), as Administrative Agent (in such
capacity, “Administrative Agent”) and as Collateral Agent (in such capacity, the
“Collateral Agent”), and for purposes of Section 5 hereof, the other Loan
Parties listed on the signature pages hereto. Capitalized terms used but not
defined herein having the meaning given them in the Credit Agreement,
hereinafter defined.

Recitals

Whereas, the Borrower, the Lenders from time to time party thereto, the Agents
and the other parties thereto have entered into that certain Credit Agreement
dated as of January 31, 2007 (as amended, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

Whereas, the Borrower has requested an amendment to the Credit Agreement,
pursuant to and in accordance with Section 9.08(b) of the Credit Agreement; and

Whereas, the Required Lenders and the Agents are willing to agree to the
amendment requested by the Borrower, on the terms and conditions set forth in
this Amendment;

Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, the Borrower, Required Lenders and Agents agree as follows:

1. AMENDMENTS TO CREDIT AGREEMENT. Subject to the conditions and upon the terms
set forth in this Amendment and in reliance on the representations and
warranties of the Borrower set forth in this Amendment, Section 6.05(a) of the
Credit Agreement shall be amended by (a) deleting the “and” at the end of Clause
(iii) thereof and (b) adding a clause (v) immediately following clause
(iv) thereof as follows:

“and (v) any wholly owned Regulated Insurance Subsidiary may merge into or
consolidate with any other Regulated Insurance Subsidiary.”

2. REPRESENTATIONS AND WARRANTIES OF THE BORROWER. In order to induce the
Required Lenders and the Agents to enter into this Amendment, the Borrower
represents and warrants to each Lender and the Agents that the following
statements are true, correct and complete:

2.1. Power and Authority. Each of the Loan Parties has all requisite corporate
or limited liability company power and authority to enter into this Amendment
and to carry out the transactions contemplated by, and to perform its
obligations under or in respect of, the Credit Agreement.

2.2. Corporate Action. The execution and delivery of this Amendment and the
performance of the obligations of each of the Loan Parties under or in respect
of the Credit Agreement as amended hereby have been duly authorized by all
necessary corporate or limited liability company action on the part of each of
the Loan Parties.



--------------------------------------------------------------------------------

2.3. No Conflict or Violation or Required Consent or Approval. The execution and
delivery of this Amendment and the performance of the obligations of each of the
Loan Parties under or in respect of the Credit Agreement as amended hereby do
not and will not conflict with or violate (a) any provision of the certificate
or articles of incorporation or other constitutive documents or by-laws of any
Loan Party or any of its Subsidiaries, (b) any provision of any law or any
governmental rule or regulation applicable to any Loan Party or any of its
Subsidiaries, (c) any order of any Governmental Authority or arbitrator binding
on any Loan Party or any of its Subsidiaries, or (d) any indenture, agreement or
instrument to which any Loan Party or any of its Subsidiaries is a party or by
which any Loan Party or any of its Subsidiaries, or any property of any of them,
is bound (except where such violation could not reasonably be expected to have a
Material Adverse Effect), and do not and will not require any consent or
approval of any Person (other than any approval or consent obtained and is in
full force and effect or approvals or consents the failure to obtain could not
reasonably be expected to have a Material Adverse Effect or which are not
material to the consummation of the transaction contemplated hereby).

2.4. Execution, Delivery and Enforceability. This Amendment has been duly
executed and delivered by each Loan Party which is a party hereto and is the
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with their terms, except as enforceability may be affected by
applicable bankruptcy, insolvency, and similar proceedings affecting the rights
of creditors generally, and general principles of equity. The Agents’ Liens in
all Collateral continue to be valid, binding and enforceable Liens which secure
the Borrower Obligations to the extent valid, binding and enforceable on the
Closing Date, except as enforceability may be affected by applicable bankruptcy,
insolvency and similar proceedings affecting the rights of creditors generally,
and general principles of equity.

2.5. No Default or Event of Default. After giving effect to this Amendment, no
event has occurred and is continuing or will result from the execution and
delivery of this Amendment that would constitute a Default or an Event of
Default.

2.6. No Material Adverse Effect. No event, change or condition has occurred
since December 31, 2011 that has caused, or could reasonably be expected to
cause, a Material Adverse Effect.

2.7. Representations and Warranties. Each of the representations and warranties
contained in the Loan Documents is and will be true and correct in all material
respects on and as of the date hereof and as of the effective date of this
Amendment, except to the extent that such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects as of such earlier date.

3. CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. This Amendment, and the
consents and approvals contained herein, shall be effective immediately upon
delivery to the Agents of executed counterparts hereof by each Loan Party and
each Required Lender (by hand delivery, mail, telecopy or other electronic
transmission).

4. EFFECT OF AMENDMENT; RATIFICATION. This Amendment is a Loan Document. From
and after the date on which this Amendment becomes effective, all references in
the Loan Documents to the Credit Agreement and other Loan Documents shall mean
the Credit Agreement as amended hereby. Except as expressly amended hereby, the
Credit Agreement and the other Loan Documents, including the Liens granted
thereunder, shall remain in full force and effect, and all terms and provisions
thereof are hereby ratified and confirmed.



--------------------------------------------------------------------------------

5. MISCELLANEOUS. Each of the Loan Parties confirms that as amended hereby, each
of the Loan Documents to which it is a party is in full force and effect, and
that as of the date hereof, none of the Loan Parties has any defenses, setoffs
or counterclaims to its Obligations.

6. APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

7. NO WAIVER. The execution, delivery and effectiveness of this Amendment does
not constitute a waiver of any Default or Event of Default, amend or modify any
provision of any Loan Document except as expressly set forth herein or
constitute a course of dealing or any other basis for altering the Obligations
of any Loan Party.

8. COMPLETE AGREEMENT. This Amendment sets forth the complete agreement of the
parties in respect of any amendment to any of the provisions of any Loan
Document.

9. CAPTIONS; COUNTERPARTS. The catchlines and captions herein are intended
solely for convenience of reference and shall not be used to interpret or
construe the provisions hereof. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts (including
by telecopy or other electronic transmission), all of which taken together shall
constitute but one and the same instrument.

[signatures follow; remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Sixth
Amendment to Credit Agreement as of the date set forth above.

 

AFFIRMATIVE INSURANCE HOLDINGS, INC.,

as Borrower

By:  

/s/ Joseph G. Fisher

  Name: Joseph G. Fisher   Title: Executive Vice President

LOAN PARTIES:

AFFIRMATIVE INSURANCE HOLDINGS, INC.

AFFIRMATIVE MANAGEMENT SERVICES, INC.

AFFIRMATIVE PROPERTY HOLDINGS, INC.

AFFIRMATIVE SERVICES, INC.

AFFIRMATIVE INSURANCE GROUP, INC.

AFFIRMATIVE UNDERWRITING SERVICES, INC.

A-AFFORDABLE INSURANCE AGENCY, INC.

AFFIRMATIVE INSURANCE SERVICES, INC. (f/k/a

AFFIRMATIVE INSURANCE SERVICES OF TEXAS, INC.)

DRIVER’S CHOICE INSURANCE SERVICES, LLC

INSUREONE INDEPENDENT INSURANCE AGENCY, LLC

USAGENCIES, L.L.C.

LIFCO, L.L.C.

USAGENCIES MANAGEMENT SERVICES, INC.

AFFIRMATIVE RETAIL, INC.

AFFIRMATIVE PREMIUM FINANCE HOLDINGS, INC.

AFFIRMATIVE PREMIUM FINANCE, INC.

By:  

/s/ Joseph G. Fisher

Name: Joseph G. Fisher

Title: Executive Vice President

 

 

 



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and as
Collateral Agent By:  

/s/ John Toronto

 

Name: John Toronto

Title: Managing Director

By:  

/s/ Vipul Dhadda

 

Name: Vipul Dhadda

Title: Associate

 

 

 

 



--------------------------------------------------------------------------------

The Lender acknowledges and agrees that this signature page shall be fully valid
and binding upon the Lender upon its execution and delivery by the Lender to the
Administrative Agent and may not thereafter be revoked, terminated or cancelled
by the Lender.

 

[LENDER] as Required Lender

By:

      Name:   Title: